Citation Nr: 9902089	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  93-00 335	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1. Entitlement to service connection for residuals of a head 
injury.

2. Entitlement to service connection for residuals of back 
(spine) injury.

3. .  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 until May 
1964.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from rating decisions 
of April 1991 and January 1996 from the Hartford, Connecticut 
Regional Office (RO).  The April 1991 decision denied service 
connection for residuals of head and back injuries.  The 
January 1996 decision denied service connection for 
hypertension.

This case was remanded by a decision of the Board dated in 
June 1995 and is once again before the signatory Member for 
appropriate disposition.


CONTENTIONS OF APPELLANT ON APPEAL

The appellant contends that he has residuals of injuries in 
service, to include degenerative changes and chronic pain of 
the cervical and lumbar spine, and migraine headaches for 
which service connection should be granted by the Board.  He 
also asserts that he developed high blood pressure in service 
to which his current chronic hypertension is attributable. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the claim for service 
connection for hypertension is not well grounded, and that 
the preponderance of the evidence is against service 
connection for residuals of head and back injuries.


FINDINGS OF FACT

1.  The claim for service connection for hypertension is not 
plausible. 

2.  All relevant evidence necessary for an equitable 
disposition of the appellants appeal with respect to the 
claims for service connection for residuals of head and back 
injuries has been obtained.

3.  Head trauma in service is not shown to have resulted in 
any chronic disability.

4.  Arthritis of the cervical and lumbar spine and migraine 
headaches were first clinically demonstrated many years after 
service discharge, and have not been shown to be related to 
service.


CONCLUSIONS OF LAW

1.  The claim for service connection for hypertension is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991). 

2.  Chronic residuals of a head injury were not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1131, 5107(a) (West 
1991); 38 C.F.R. § 3.303 (1998).

3.  Chronic residuals of back injury were not incurred in or 
aggravated by service, and arthritis of the spine may not be 
presumed to have been so incurred.   38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A.§ 1131.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may legitimately be questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303.  Where a veteran served 
continuously for 90 days during a period of war or during 
peacetime service after December 31, 1946, and arthritis or 
hypertension becomes manifest to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. § § 3.307, 3.309.

1.  Service connection for hypertension.

The threshold question is whether the veteran has presented a 
well-grounded claim for service connection for hypertension.  
In this regard, the veteran has the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive, it must be 
accompanied by supporting evidence.  Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992).  In the absence of evidence of a 
well-grounded claim, there is no duty to assist the claimant 
in developing the facts pertinent to the claim, and the claim 
must fail.  See Epps v. Gober, 126 F.3d 1464 (1997); see also 
Slater v. Brown, 9 Vet. App. 240, 243 (1996); Gregory v 
Brown, 8 Vet. App. 563, 568 (1996) (en banc).

To establish that a claim for service connection is well 
grounded, the veteran must satisfy three elements.  First, 
there must be a medical diagnosis of a current disability.  
Second, there must be medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury.  Third, there must be medical evidence of 
a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
supra.  

The service medical records show that the veterans blood 
pressure was recorded as 114/90 upon entrance into service.  
When examined in March 1964 for separation from active duty, 
a blood pressure reading of 122/70 was obtained and no 
cardiovascular abnormality was indicated.  There is no 
showing of an elevated blood pressure or indication of 
hypertension during the interim.

The appellants private physician, M. N. Kaizer, M.D., 
submitted a medical report dated in June 1992 noting that an 
examination of the veteran in March 1992 had disclosed a 
blood pressure reading of 130/80.  VA outpatient clinical 
records dated between 1990 and 1996 record numerous 
fluctuating blood pressure readings within the normal range 
except for an occasion in August 1992 when blood pressure of 
130/96 was shown.  The appellant was evaluated by M. Abeles, 
M.D., for Social Security disability purposes in March 1995 
and a blood pressure reading of 160/105 was shown.  He was 
placed on hypertension medication by the VA in September 
1995.  

The veteran testified upon personal hearing on appeal in 
October 1997 that he had been treated for hypertension since 
about six months after leaving service, and that he had been 
taking medication for such for 25 years.  He also indicated 
that he believed that hypertension might have been related to 
a head injury in service.

The Board finds that although the appellant asserts that he 
now has hypertension which is of service onset, or that it is 
related to head injury during active duty, a comprehensive 
review of the entire clinical record in this instance 
provides no factual or clinical support for this proposition.  
The record indicates that the appellant entered service with 
a diastolic blood pressure of 90, but that his diastolic 
blood pressure had actually dropped 20 points by the time of 
discharge two years later.  While he now claims that he 
sought treatment for hypertension within six months of 
leaving active duty, there is absolutely no clinical 
documentation of such of record.  The Board observes that the 
first indication of any hypertensive reading does not appear 
in the clinical evidence until 1992 and that prior to that 
time his blood pressure was well within the normal range with 
no evidence that he had previously been prescribed any 
medication for hypertension.  In the absence of competent 
evidence of a relationship to service, there exists no 
plausible basis upon which to grant service connection for 
hypertension first clinically indicated approximately 28 
years after service discharge.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The Board must also point out in this instance that where the 
determinative issue involves medical causation or a medical 
diagnosis, competent evidence is required to make a claim 
"plausible" or "possible."  Murphy, 1 Vet.App. at 81.  The 
record reflects that none of the veterans multiple medical 
providers in the record has proposed any link between a head 
injury in service and the onset of hypertension.  The 
appellant as a lay person who is untrained in the field of 
medicine is not competent to provide a medical opinion.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  As it is 
the province of trained health care providers to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis and causation, Jones v. Brown, 7 Vet.App. 
134, 137 (1994), the appellants opinion is not competent 
evidence of the required nexus.  See also Heuer v. Brown, 7 
Vet.App. 379, 384 (1995).  Consequently, the appellants own 
assertions that current hypertension is related to service do 
not constitute cognizable evidence upon which to reach the 
merits of this matter.  

A well-grounded claim must be supported by evidence, more 
than merely allegations.  Tirpak at 609, 611.  Accordingly, 
without the requisite competent evidence reflecting that the 
veterans hypertension is related to service, he has not met 
his burden of submitting evidence that his claim for service 
connection for such is well grounded.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993); Tirpak at 611.  Accordingly, the 
appellants claim for entitlement to service connection for 
hypertension must be found to be not well-grounded, and the 
appeal must be denied.  See Edenfield v. Brown, 8 Vet.App. 
384 (1995).

As the veterans claim in this regard is not well grounded, 
the VA has no further duty to assist him in developing the 
record to support this aspect of the appeal.  See Epps, 
supra.  Moreover, the Board is not otherwise aware of the 
existence of any relevant evidence which, if obtained, would 
make the claim well grounded.  See McKnight v. Gober, No. 97-
7062 (Fed.Cir. Dec. 16, 1997) (per curiam).

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veterans claim on the merits in the Statement of 
the Case dated in February 1996, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis.  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).

As the foregoing explains the need for competent evidence of 
a current disability which is linked by competent evidence to 
service, the Board views its discussions above sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the above disorder.  
Robinette, 8 Vet.App. at 77.

2.  Service connection for residuals of head and back (spine) 
injuries.

The veteran's claims for service connection for residuals of 
head and back injuries have been determined to be well-
grounded within the meaning of 38 U.S.C.A. 5107(a).  That is, 
he is found to have presented claims in this regard which are 
plausible.  The Board is also satisfied that that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

Factual Background

The service medical records reflect that a scar on the right 
side of the chin was clinically identified on examination for 
entrance into service in May 1962.  The veteran struck his 
head on the dashboard of a car in which he was a passenger on 
July 22, 1962 after the driver was forced to come to a sudden 
stop.  An emergency room referral record five days later 
noted that he reported he had received whiplash injury, 
multiple head contusions and probable concussion, and that he 
complained of headaches, dizziness, left facial pain, and 
left flank and left hip pain.  It was recorded that he 
appeared confused with dull sensorium.  The cranials seemed 
intact.  He was admitted and a general physical examination 
was reported to be negative except for some bruising about 
the head.  It was noted that neurologic evaluation was 
completely negative.  Skull X-rays and an 
electroencephalogram were reported as normal.  The veteran 
was reported to have been treated with bedrest whereupon his 
headaches cleared up and his dizziness disappeared.  It was 
noted that he no longer felt weak, and was up and about the 
ward without complaints.  The appellant was discharged to 
duty on August 9, 1962.  No follow-up for head injury 
residuals was further indicated in the service medical 
records except for excision of a wide depressed scar of the 
right chin in October 1962.  He reported he had injured his 
right mandible eight months earlier, and that he had pain in 
the scar area when he opened his mouth widely.

In September 1963, the veteran complained that he had hurt 
his left hip in a car accident one year earlier, and that he 
currently had pain which radiated from his left hip, down 
past the left thigh, and all around his leg.  Physical 
examination revealed no weakness or sensory changes in the 
lower extremities. The impression was no pathology found.

Upon examination in March 1964 for discharged from service, 
the veteran denied headaches, dizziness, arthritis, or bone 
or joint problems.  The head and musculoskeletal system were 
evaluated as normal.  

A claim for service connection for back and head injuries was 
received in June 1990.  The appellant was afforded a VA 
orthopedic examination for compensation and pension purposes 
in December 1990 and rendered history of head and neck 
injuries as the result of an automobile accident in 1962 with 
a two-month stay in the hospital.  The veteran was reported 
to have stated that following discharge, he was treated by a 
Dr. Komonos with extensive physiotherapy, but indicated that 
he had not had any medical attention for three years.  
Following examination, diagnoses of marked disc disease of 
C6-C7 with marked narrowing of the neuroforamina, 
bilaterally, spondylosis of the cervical spine evidenced by 
marked spurring and disc compression, and L5-S1 disc space 
disease evidenced by muscle spasm, and some loss of range of 
motion and pain, were rendered.  

The veteran underwent VA neurologic examination in February 
1991 where he indicated that he had lost consciousness for 
two days after his head injury in 1962.  He related that 
after regaining consciousness, he had back and neck pain, 
headache and right eye pain and that he was hospitalized for 
approximately two months.  The veteran related that he had 
had back and right neck pain intermittently since the 
accident in 1962.  He stated that he had back pain which 
radiated through his buttocks to the right lateral leg to 
below the knee, as well as numbness, and related that back 
pain had become so severe that he had to sleep on the floor 
several times a month for relief.  

The veteran indicated that he had headaches approximately two 
times each week, which began in the right mastoid area and 
radiated to the right periorbital area for which he had been 
prescribed strong medication..  He related that they were 
very severe, affected his sleep, and occasionally caused him 
to vomit.  The veteran also complained of right shoulder 
pain.  Following evaluation and review of prior radiologic 
studies, diagnoses of migraine headaches and cervical and 
lumbar radiculopathies cannot be ruled out, were rendered.  
An electromyogram, nerve conduction studies and a myelogram 
of the cervical spine were recommended.  The 
electromyographic studies in February 1991 resulted in 
conclusions of right C6 and right L5 radiculopathy, and very 
early stage of right carpal tunnel syndrome should be 
suspected.  A cervical myelogram in March 1991 revealed 
hypertrophic spurring at the C5-6 level. 

A private medical report dated in June 1992 was submitted by 
M. N. Kaizer, M.D. noting that the appellant had been seen by 
him in March 1992 complaining of migraine headaches, and pain 
in the lower back.  It was reported that the veteran had 
rendered a history of head injuries in an automobile accident 
in 1962 for which he had been hospitalized for two months.  
It was noted that subsequent to discharge, he had gone to a 
VA hospital for follow-up and medication.  Dr. Kaizer noted 
that CAT scans had been accomplished but that the results 
were unknown to him.  Following examination, Dr. Kaizer 
prescribed medication and rendered an opinion that the 
injuries the veteran sustained in 1962 were probably the 
cause of his present symptoms.

The veteran presented testimony upon personal hearing on 
appeal in June 1992 to the effect that after his traumatic 
injury in service, he continued to experience pain in the 
head, back and neck.  He related that he had sought medical 
attention in this regard after service but was unable to 
retrieve any records due to the death and/or retirement of 
those physicians. 

VA outpatient clinical records dated between 1990 and 1996 
reflect that the veteran was treated for numerous complaints 
and disorders including chronic migraine headaches, chronic 
low back and neck pain, major depression and blurred vision; 
all of which he attributed to trauma in service.

Voluminous Social Security records received in October 1995 
were received which were primarily duplicative of other 
clinical data in the claims folder.  It is shown, however, 
that upon evaluation by S. Isaacs, M.D., in December 1992 and 
M. Abeles, M.D., in March 1992 for disability determination 
purposes, the veteran reiterated history of a two month 
hospital stay after head trauma in 1962 with continuing 
symptoms which included chronic back discomfort.  In his 
summary of the findings, Dr. Isaacs stated that since the 
injury, the veteran had been troubled with decreased memory, 
recurrent migraine headaches, as well as nerves, and 
episodic sharp pains in the low back region.  


Pursuant to Board remand of June 1995, the appellant was 
afforded VA orthopedic and neurologic evaluations in 
September 1995 with a view towards obtaining medical opinions 
as whether there were etiologic relationships between the 
head injury in service and the current multiple 
musculoskeletal and neurologic complaints and disorders.  A 
comprehensive evaluation was performed in each instance and 
prior clinic records were reviewed.  The neurologic examiner 
provided diagnoses of migraine headaches, cervical 
spondylosis with mild right cervical radiculopathy involving 
C6 and major depression.  She opined that [b]ecause there 
was some time elapsed[sic] between the patients concussion 
while in active military service and the appearance of any of 
these symptoms, it seems unlikely that there was a direct 
causal relationship between them.  She added that [o]ne 
cannot absolutely exclude that some jarring of the neck could 
have predisposed him to degenerative arthritis changes that 
eventually made him more prone to cervical spondylosis which 
might be related to his right arm pain and cervical 
radiculopathy, although one must note that there is no actual 
weakness or sensory loss in the right upper extremity due to 
this.  It was felt that the connection, if any, would have 
been indirect. 

The VA neurologic examiner noted that in the veterans case, 
his headaches had resolved after the injury in service and 
that he himself had admitted that the current migraine 
pattern had only begun five to six years previously.  She 
further found that while migraine headaches could certainly 
appear as a post-concussion symptom, it would be quite 
unusual for a concussion to first produce migraine headaches 
after such a long period of time.  It was also her 
professional opinion that a final diagnosis would be major 
depression which again seems unlikely to be related to the 
concussion that the patient sustained in 1962.

The orthopedic examiner rendered diagnoses of chronic 
cervical and lumbar sprain superimposed on osteoarthritis.  
An opinion was rendered that I do not feel that I can 
justify stating that both these diagnoses are causally 
related to his injury while in service.  As justification for 
his position, the examiner cited that there is no indication 
that he had further problems with the neck and lower back 
while in service and that the problems he now demonstrates 
both subjectively and objectively can be attributed to just 
getting older.  

Analysis

The Board observes in this instance that the record clearly 
demonstrates that the appellant was indeed hospitalized for 
an extended period (17 days) after head trauma in service.  
His symptoms included musculoskeletal pain and headaches at 
the time of the accident, but there is no showing in the 
subsequent clinical record that such symptomatology other 
than resolved completely during treatment at that time.  It 
is recorded that the appellant was discharged to duty and 
that the only follow-up received with respect to the head 
injury was reportedly a scar revision.  In this regard, 
however, the Board notes that the right chin scar had been 
clinically demonstrated on entrance into service.  The 
revision was ameliorative surgery and is not shown to have 
resulted in additional disability.  He is shown to have 
remained in service for more than one and half years after 
the head trauma, and clearly denied having headaches and 
musculoskeletal residuals at service discharge.  The Board 
notes that he has indicated that he received treatment for 
residuals of the head trauma immediately after service, but 
there is absolutely no documentation of record which supports 
this assertion.  Furthermore, there is no evidence of 
treatment for either musculoskeletal or migraine headache 
disability until the early 1990s.  The Board thus finds 
under the circumstances that the inservice head trauma did 
not result in a chronic disorder at that time and that 
continuity of symptomatology is not adequately demonstrated.  
See 38 C.F.R. § 3.303.  Moreover, as degenerative changes of 
the lumbar and cervical spine were not clinically indicated 
within one year of service discharge, those disabilities may 
not be attributed to service on a presumptive basis.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The veteran now asserts that the head trauma for which he was 
treated in service is implicated in the development of 
multiple disabilities, including cervical and lumbar spine 
disorders and migraine headaches which he currently has.  
However, a comprehensive review of the entire clinical record 
in this instance provides little clinical support for this 
proposition except for a single opinion by Dr. Kaizer who saw 
him many years after service in March 1992.  It is shown that 
Dr. Kaizer did indeed relate that head injury in service was 
probably the cause of current symptoms of migraine and back 
pain.  However, there is no indication that he had any of 
veterans service records for review, nor is it indicated 
that he relied upon anything other than the appellants own 
recited history to support the medical opinion.  In this 
regard, it is shown that Dr. Kaizer reported that CAT scans 
were done during the appellants self described two months of 
hospitalization, but admitted that the results were not known 
to him.  It is well established that it is the province of 
trained health care professionals to enter conclusions which 
require medical opinions as to causation.  Jones v. Brown, 7 
Vet. App. 134, 137 (1994).  However, a physicians opinion 
regarding the etiology of the underlying disorder can be no 
better than the facts alleged by the veteran.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  The conclusion reached 
by Dr. Kaizer thus appears to be based on an inaccurate 
factual premise and as such, the opinion is arguably of 
dubious probative value.  See Reonal v. Brown, 5 Vet. App. 
458 (1993); see also Black v. Brown, 5 Vet. App. 177 (1993).

The Board observes that the appellant has recited the same 
erroneous history of a two month hospital admission with 
continuing symptoms in service and thereafter to every 
treating physician he has seen in recent years.  It is clear 
that those doctors who have evaluated him have reported such 
history as factual.  However, the mere transcription of his 
medical history by the physician (unenhanced by any 
additional medical comment) is insufficient evidence to 
establish a basis for service connection.  See Leshore v. 
Brown, 8 Vet.App. 406, 409 (1995).  It is shown that only one 
of the many physicians of record has related current 
disabilities of the back and migraine headaches to head 
trauma in service.  However, that opinion was proffered 
decades after service without a review of pertinent clinical 
records.  Moreover, when the appellant was evaluated by VA 
orthopedic and neurologic examiners in September 1995, it was 
their considered opinion, after review of the claims folder, 
that given the lapse of time between the onset of migraine 
headaches and current musculoskeletal disabilities, it was 
unlikely that the currently claimed disorders were related to 
the head trauma in service.  It is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence.  See Hayes v. Brown, 5 Vet.App. 60, 69 (1993).  
Consequently, while the Board finds that Dr. Kaizers 
conclusion of an etiological relationship between head trauma 
in service and current migraine headaches and back disability 
does tend to make the veterans claim well grounded, medical 
opinions based on a veterans own recitation of his medical 
history are less persuasive than medical opinions based on 
objective data.  Cahall v. Brown, 7 Vet. App. 232 (1994).  
The Board thus finds that Dr. Kaizers opinion rendered 
decades after service, and in the absence of any prior 
medical records, is outweighed by the opinions of the VA 
special examiners to the contrary, and service connection 
must be denied. 

The Board has considered the doctrine of benefit of the 
doubt, but finds that the record does not provide an 
approximate balance of negative and positive evidence on the 
merits.  Therefore, a reasonable basis for a grant of the 
benefits sought on appeal is not identified at this time.


ORDER

The claim for service connection for hypertension is not well 
grounded and the appeal is therefore denied.  

Service connection for residuals of head trauma is denied.

Service connection for residuals of back injury is denied.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals


NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
